Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on 01/18/2021, claim(s) 1, 3-5, 7-8, 10-12, 14, and 16-19 (and by extension its/their dependents) have been amended, claim(s) 2, 6, and 9 has/have been canceled, and no claim(s) is/are new. Claim(s) 1, 3-5, 7-19  is/are pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
With respect to claims 1 and 18 applicant argued:
Claim 18 is rejected under 35 U.S.C. §103(a) as being unpatentable over Lehmann in view of Zydek (U.S. 2018/0233040). Zydek is relied upon for suggesting a system that uses road traffic rules to avoid a conflict between vehicles. Zydek, however, does not make up for the deficiencies of Lehmann with respect to claim 1. Thus, these claims are also patentable over the applied art.

In reviewing Zydek the examiner respectfully disagrees. Zydek is drawn to a system for transmitting “control cards” between vehicles to coordinate maneuvers. Specifically Zydek ¶[2, 26-33] states:
[0002] The invention relates to a method for handling a control card containing traffic regulations in a vehicle.
[0026] According to one embodiment, together with the control card one or more of the following elements are received: 
[0027] a registration number of a vehicle sending the control card, 
[0028] an identification number of a vehicle sending the control card, 
[0029] a topology of the intersection, 

[0031] information about the reliability of the control card and/or about the reliability of environmental sensors, in particular a camera, 
[0032] information about vehicles, which are not equipped with the technology for participating in the synchronization of traffic regulations, in particular which are not equipped with car-to-X-communication technology, and in particular including their number plate, 
[0033] a measure of reliability. 

The control cards of Zydek directly read on the abstract driving maneuvers that contain less data than the full maneuver, claimed in claim 1 which applicant argued was not taught by Lehmann. However since it is taught by Zydek, Zydek has been used for this rejection.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 11-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zydek (US 2018/0233040).
With respect to claim 1, Zydek teaches a method for the decentralized cooperative coordination of a first vehicle and a second vehicle is made available, the method comprising: 
determining, by a processor (Zydek ¶[138]) of the first vehicle (Zydek Fig. 1 element 20 ¶[143]), a first abstract driving maneuver in order to realize a first planned driving maneuver by the first vehicle, the first abstract driving maneuver being an abstracted representation of the 
creating, by the processor of the first vehicle, driving maneuver information by supplementing the first abstract driving maneuver with driving dynamics information for performing the first planned driving maneuver (Zydek ¶[2, 26-33, 146]), 
transmitting, by a first vehicle-to-X interface of the first vehicle, the driving maneuver information (Zydek ¶[147]),
receiving, by a second vehicle-to-X interface of the second vehicle, the driving maneuver information (Zydek Fig. 1 element 22, 24 ¶[143]), 
reconstructing, by the processor of the second vehicle, the first planned driving maneuver of the first vehicle on the basis of the received driving maneuver information (Zydek ¶[151-154]), 
comparing, by the processor of the second vehicle, the reconstructed first planned driving maneuver of the first vehicle with a second planned driving maneuver of the second vehicle (Zydek ¶[3, 13, 125, 144] note: collision avoidance inherently must compare the movement of vehicles to determine a collision) and 
when the comparison indicates a conflict of the first planned driving maneuver with the second planned driving maneuver, avoiding the conflict (Zydek ¶[3, 13, 125, 144, 151]) by: 
adjusting, by the first vehicle, the first planned driving maneuver, or adjusting, by the second vehicle, the second planned driving maneuver (Zydek ¶[3, 13, 125, 144, 151]).
 

 
With respect to claim 4, Zydek as applied to claim 1 further teaches, wherein the first vehicle or the second vehicle carries/carry out calculations regarding at least one possible option for adjusting the first planned or the second planned driving maneuver if the conflict exists (Zydek ¶[3, 13, 125, 144, 151]).

With respect to claim 11, Zydek as applied to claim 1 further teaches, wherein a summarized list of a plurality of driving maneuvers to be executed is transmitted in the driving maneuver information (Zydek ¶[2, 26-33, 146, 151] see ¶[151] especially wherein several vehicles are coordinated).  

With respect to claim 12, Zydek as applied to claim 1 further teaches, wherein the nature of the first planned driving maneuver (Zydek ¶[2, 26-33]), the position of the start of the first planned driving maneuver (Zydek ¶[30]), the time of the start of the first planned driving maneuver or the temporal or spatial length of the first planned driving maneuver is/are transferred in the driving maneuver information.  

With respect to claim 13, Zydek as applied to claim 1 further teaches, wherein the driving maneuver information comprises information in order to establish which lane of a roadway is occupied (Zydek ¶[30]).  

With respect to claim 15, Zydek as applied to claim 1 further teaches, wherein the same driving maneuver information is output repeatedly (Zydek Fig. 1 ¶[143-146] wherein multiple other vehicles re disclosed).  

With respect to claim 16, Zydek as applied to claim 1 further teaches, wherein the first abstract driving maneuver information is embedded in at least one already existing type of message which is usually output repeatedly (Zydek Fig. 1 ¶[143-146]).  

With respect to claim 17, Zydek as applied to claim 1 further teaches, wherein it is provided that information about a cooperation status or the amendment thereof is to be output in the form of at least one status indicator (Zydek ¶[2, 26-32]).  

With respect to claim 18, Zydek as applied to claim 1 further teaches, wherein when avoiding the conflict, the adjustment of the first planned driving maneuver or the second planned driving maneuver are determined based on prevailing road traffic rules (Zydek ¶[2, 8, 12]).

determining a first abstract driving maneuver in order to realize a nominal first planned driving maneuver by the first vehicle (Zydek ¶[146], the control card), the first abstract driving maneuver being an abstracted representation of the first planned driving maneuver such that first abstract driving maneuver consumes less data than the first planned driving maneuver (Zydek ¶[2, 26-33] Zydek  is very specific that the first planned driving maneuver’s full data is only optionally sent), and 
creating, by the processor of the first vehicle, first driving maneuver information by supplementing the first abstract driving maneuver with driving dynamics information for performing the first planned driving maneuver (Zydek ¶[2, 26-33, 146]); and 
a maneuver coordination apparatus for: transmitting the driving maneuver information to the second vehicle via a vehicle-to-X interface (Zydek ¶[147]), 
receiving second driving maneuver information of the further vehicle by the vehicle-to-X interface (Zydek Fig. 1 element 22, 24 ¶[143]), the second driving maneuver information including a second abstract driving maneuver being an abstracted representation of a second planned driving maneuver of the second vehicle (Zydek ¶[146], the second vehicle also sends a control card) such that second abstract driving maneuver consumes less data than a second planned driving maneuver of the second vehicle, along with driving dynamics information for performing the second planned driving maneuver (Zydek ¶[2, 26-33, 146]), 
reconstructing the second driving maneuver of the second vehicle on the basis of the received driving maneuver information (Zydek ¶[151-154]), 

when the comparison indicates a conflict of the first planned driving maneuver with the second planned driving maneuver, avoiding the conflict by (Zydek ¶[3, 13, 125, 144, 151]): 
adjusting the first planned driving maneuver, or adjusting the second planned driving maneuver (Zydek ¶[3, 13, 125, 144, 151]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zydek (US 2018/0233040) in view of Rech (US 2019/0098471).
	
With respect to claim 5 Zydek appears to inherently teach a method wherein the first vehicle receiving the cooperation request and/or information indicating the conflict carries out a check as to whether a cooperation with the further vehicle is to be supported (Zydek ¶[146-151]). Specifically, it is inherent that the method taught by Zydek can only work between two check as to whether a cooperation with the further vehicle is to be supported would be inherent. However, assuming arguendo and it is not, applicant has been provided with Rech.
Rech teaches a method wherein the first vehicle receiving the cooperation request and/or information indicating the conflict carries out a check as to whether a cooperation with the further vehicle is to be supported (Rech Fig. 3 element 218 ¶[85])
Therefore, as shown above, Zydek teaches a base invention of a method of decentralized coordination. Rech teaches a technique of providing a check to ensure the vehicles in the system are supported applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Rech to the base invention of Zydek since it would have resulted in the predictable result of providing a check to ensure the vehicles in the system are supported and would have improved the system since it would prevent useless information from being sent. As such it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Zydek to apply the technique from the teachings of Rech because the technique taught by Rech was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Zydek that was ready for improvement and the results would have been predictable to one of ordinary skill in the art



With respect to claim 8, Lehmann as modified in claim 5 teaches a method, wherein, for the determination of at least one abstract maneuver, a selection of at least one abstract driving maneuver is made from a list of different abstract driving maneuvers (Zydek ¶[2, 26-33, 151-154], ¶[26], Rech¶[19]). 

With respect to claim 10, Lehmann as modified in claim 5 teaches a method, wherein the list of different driving maneuvers is provided in a data memory (Zydek ¶[2, 26-33, 151-154], ¶[26], Rech¶[19]). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zydek (US 2018/0233040).
	With respect to claim 14, a vehicle that does not output driving maneuver information reads on a standard vehicle without a coordination device. It would be an obvious design choice to determine when information is or is not sent based on a given situation as it would read on a standard vehicle. Therefore it would be obvious to one of ordinary skill in the art to not output driving maneuver information in a case where the first and/or the further vehicle following a lane because it because it would be behaving as a standard vehicle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665